DETAILED ACTION
Claim Objections
1.	Claim 1 objected to because of the following informalities – in the last paragraph: “entering the numbered right answers with the timer” should be amended to “entering the numbered right answers [[with]]into the timer”; “if the entered right answers are correct” should be amended to “if the entered numbered right answers are correct”.  These amendments provide clarification to phrasing vagaries that do not rise to the level of 112(b) rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter - process, machine, manufacture, or composition of matter. Independent claim 1 positively recites “providing a plurality of players” in the body of the claim, which, in view of the specification, are human players. Applicant can overcome this rejection by deleting this limitation and amending the pre-amble to read as follows: “A method of playing a game between a plurality of players comprising the steps of:”


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8 and 10 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to play a game. Specifically, the rules require “examination of information”, rules to start and stop a timer, and rules of “determining a plurality of right answers by the players communicating with each other”, which is grouped under Certain Methods of Organizing Human Activity, including Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application using a broad and reasonable interpretation of the claims in view of the specification. The rules to the game are applied using general gaming technology as opposed to a particular machine. At page 5 of the specification, applicant describes the “timer” as being a programmable “processor”, constituting the type of generic computer distinguishable from a “particular machine”. (Examiner note: the embodiment of the “timer” that comprises a “compartment” as described in dependent claim 5 is considered a machine). There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to gaming technology elements. Regarding the game related printed matter on the cards, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). 

5.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
 - cards (physical and digital)
- timer (i.e. programmable “processor”)
	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the card game because they are conventional and widely prevalent in the gaming art.  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact.  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  Examiner takes official notice that such features as game cards (physical and digital) and programmable processor that produces a virtual timer, are conventional and widely prevalent in the gaming art. As stated above, in a broad and reasonable interpretation, the timer is construed as merely a programmable “processor” in view of applicant’s specification at page 5. Regarding the printed matter of the playing cards under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two.  



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation therein of “wherein all of the questions of the card set relate to the information set and may only be correctly answered by examination of that information set” creates an undeterminable scope because it requires determining how a players’ answer is derived, an exercise steeped in subjectivity. It is recommended to omit “only”.  
The recitation therein of “all of the right answers and wrong answers are specific to the questions of the card set” is unclear and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this limitation. Examiner suggests substituting “are specific” 
The recitation therein of “giving each of the plurality of players a different card wherein all of the cards cumulatively comprise a card set” is unclear and indefinite as it is unclear how these cards are related to the previously claimed “a card set comprising a plurality of cards”.  In view of the specification, it appears they are the same. In other words, the “different card” provided to the players appear to come from the “plurality of cards” of the first recited “card set”. If so, applicant should use language to clarify the two recitations to “a card set”. For example, amend as follows: “giving each of the plurality of players a different card from the card set wherein all of the cards provided to the players cumulatively comprise the[[a]] card set”.
Claims 2-10 are rejected based on their dependency to 1. 
Claim 4 recites the limitation "the means selected from".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the countdown timer".  There is insufficient antecedent basis for this limitation in the claim.



	
	Allowable Subject Matter
7.	Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Chang et al. (US Pat. No. 4,162,792), Green (US Pub. No. 2001/0034256), Walker (US Pat. No. 5,769,423), McCord (US Pub. No. 2014/0221066), Schwartz (US Pub. No. 2013/0116044), Schwarch (US Pub. No. 2017/0266542), Abecassis et al. (US Pub. No. 2017/0361219), Crammond (US Pat. No. 10,576,365), Chung (US Pub. No. 2003/0176221), Loriz et al. (US Pub. No. 2012/0032401) and Harley (US Pat. No. 5,743,527).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711